PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Amended Answer.
*179Claimant seeks payment of the sum of $21,662.27 under a purchase order agreement entered into with the respondent for labor and materials used in a project entitled “Additional Kitchen Power and Equipment Connections” at the West Virginia University Medical Center.
In its Answer, the respondent admits the validity of the claim. In addition, Respondent’s Exhibit No. 1, a letter from Gene A. Budig, President of West Virginia University, states that funds were available for the fiscal year in question from which the claim could have been paid. Therefore, the Court is disposed to make an award to the claimant in the amount of $21,662.27.
Award of $21,662.27.